Name: Council Decision of 29 November 2010 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros
 Type: Decision
 Subject Matter: fisheries;  Africa;  economic conditions;  international affairs
 Date Published: 2010-12-18

 18.12.2010 EN Official Journal of the European Union L 335/1 COUNCIL DECISION of 29 November 2010 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (2010/783/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006, the Council adopted Regulation (EC) No 1563/2006 concerning the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (1). (2) The Protocol annexed to the said Agreement is to expire on 31 December 2010. (3) The European Union negotiated with the Union of the Comoros (hereinafter the Comoros) a new Protocol, providing EU vessels with fishing opportunities in the waters over which the Comoros has sovereignty or jurisdiction in respect of fisheries. In order for EU vessels to pursue fishing activities, Article 13 of the new Protocol provides that that Protocol will apply provisionally. (4) Following negotiations, the new Protocol was initialled on 21 May 2010 and was amended by an Exchange of Letters on 16 September 2010. (5) The new Protocol should be signed and applied provisionally, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros is hereby approved on behalf of the European Union, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Union, subject to its conclusion. Article 3 The Protocol shall be applied on a provisional basis in accordance with Article 13 thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 November 2010. For the Council The President K. PEETERS (1) OJ L 290, 20.10.2006, p. 6.